Citation Nr: 0023725	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-31 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania 


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 30 percent for PTSD and denied TDIU.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in May 1994.  In a September 1994 decision, the 
hearing officer granted a 50 percent rating for PTSD, and 
denied TDIU.  

The Board notes that in a February 1996 statement, the 
veteran raised claims for service connection for 
hypertension, seizures, and osteoarthritis of the back, 
secondary to his service-connected PTSD; and service-
connection for residuals of a shell fragment wound to the 
appendix.  By letter dated in March 1996, the veteran was 
notified that in connection with his secondary service 
connection claims, he should submit evidence indicating that 
he had these conditions and that they were due to his PTSD.  
With regard to his claim for service connection for shrapnel 
causing abscesses and fistulas, he was informed that he 
should submit medical evidence indicating that he had the 
alleged residuals.  The RO noted that this evidence had to be 
received by the VA within one year from the date of the 
letter; otherwise, benefits, if entitlement were established, 
could not be paid prior to the date of its receipt.  The 
veteran did not respond to this letter, and no further action 
on these claims need be taken by the RO or the Board. 



REMAND

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

At a personal hearing before a hearing officer at the RO in 
May 1994, the veteran testified that he had last worked in 
January 1990.  He had been employed as a tractor trailer 
driver for the past 18 years, however, he had to stop working 
because he began having some "attacks."  He was eventually 
diagnosed with PTSD and a panic disorder.  He experienced 
panic attacks approximately once per day and was prescribed 
medication to control them.  He was no longer able to drive a 
truck because of the medication, and he was eventually 
released from his employment.  He had attempted to find other 
employment, but most positions involve using machinery and he 
was unable to operate it because of the medication, but he 
often spent time restoring old cars.  However, he was not 
able to do this on a regular basis because of the attacks.  

In VA outpatient treatment records and in statements from the 
veteran, he reported working as a mechanic at his brother's 
garage.  He did not indicate whether this was paid 
employment; how many hours per week he worked; how many days 
per month he lost due to disability; or how much he was paid 
for his services.  Furthermore, it appears from the claims 
folder that the veteran may have participated in VA's 
vocational rehabilitation program and was trained as a 
mechanic.  As such, his Vocational Rehabilitation folder 
should be obtained.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16 (1999).  

Since there is a question as to the nature of the veteran's 
work at his brother's garage, the Board finds that further 
development is needed.  

Finally, it is noted that under the regulations governing 
PTSD evaluations which were in effect when the veteran filed 
his claim, assignment of a 50 percent evaluation was 
predicated upon a showing of a considerably impaired ability 
to establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.  For 
assignment of a 100 percent evaluation, the attitudes of all 
contacts except for the most intimate had to be so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain employment 
as a result of the PTSD.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), the United States Court of Appeals for 
Veterans Claims (Court) also held that a showing of any one 
of the above evaluative criteria for a 100 percent rating was 
a sufficient basis upon which to award a 100 percent 
evaluation.

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, the version 
of the regulations most favorable to the veteran must be 
applied in this case.

Under the revised criteria for rating PTSD, a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's VA 
vocational rehabilitation file (if one exists) 
and associate it with his claims file.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected PTSD since November 1998.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

3.  The RO should obtain the veteran's complete 
VA outpatient treatment records since November 
1998.  Once obtained, all records must be 
associated with the claims folder.

4.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD, 
particularly as it impacts his ability to work.  
The claims file (including the vocational 
rehabilitation folder) should be made available 
to, and reviewed by, the examiner in connection 
with the examination, and the examiner should 
be furnished with a copy of this remand.  All 
indicated special tests and studies should be 
accomplished.  The veteran's disability must be 
viewed in relation to its history; and the 
report of examination should provide accurate 
and fully descriptive assessments of all 
clinical findings.  

The psychiatrist must review the new and old 
rating criteria for mental disorders as set 
forth above, and the findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set forth in 
the old and revised rating schedule.  However, 
the psychiatrist is advised that a percentage 
rating must not be assigned.  The psychiatrist 
should inquire of the veteran about his work 
history, including information as to when he 
started working for his brother; the number of 
hours worked per week; time lost from work due 
to the psychiatric disability in each of the 
years he worked for his brother; his yearly 
salary for each of the years he has worked for 
his brother; his duties and responsibilities; 
his job title; and his vocational training 
history as a mechanic.  The psychiatrist should 
also provide a full multiaxial evaluation, to 
include an opinion as to whether the veteran's 
PTSD, standing alone, renders him unemployable, 
and the assignment of a numerical score on the 
Global Assessment of Functioning Scale (GAF 
Scale).  

5.  After completion of the requested 
development, the RO should review the veteran's 
claims on the basis of all the evidence of 
record, and readjudicate the claims for an 
increased rating for PTSD and entitlement to 
TDIU.  If the decisions remain adverse to the 
veteran in any way, he and his representative 
should be furnished an appropriate supplemental 
statement of the case, to include notification 
of the provisions of 38 C.F.R. § 3.655, if the 
veteran fails to appear for the scheduled 
examination.  The veteran and his 
representative should then be afforded an 
opportunity to respond.  It is imperative that 
the RO include the Vocational Rehabilitation 
Folder with the Claims folder if the case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


